In the
 United States Court of Appeals
              For the Seventh Circuit
                       ____________

No. 06-2471
MOHAMADOU L. TANDIA,
                                                      Petitioner,
                               v.

ALBERTO GONZALES,
                                                     Respondent.
                       ____________
                Petition for Review of an Order of
               the Board of Immigration Appeals.
                         No. A79-572-527
                       ____________
     ARGUED FEBRUARY 28, 2007—DECIDED MAY 23, 2007
                       ____________


 Before RIPPLE, MANION and KANNE, Circuit Judges.
  RIPPLE, Circuit Judge. Mohamadou Tandia petitions for
review of the order of the Board of Immigration Appeals
(“BIA” or “Board”) denying his applications for asylum,
withholding of removal and relief under the Convention
Against Torture (“CAT”) and ordering his removal from
the United States. Mr. Tandia claimed that he suffered
persecution in his home country of Mauritania and feared
future persecution if he were forced to return. The immi-
gration judge (“IJ”) determined that Mr. Tandia’s account
of his two arrests and detentions was uncorroborated and
not credible. Mr. Tandia now contends that the IJ’s cred-
2                                                 No. 06-2471

ibility determination was erroneous and that he has
demonstrated past persecution and a well-founded fear of
future persecution. Because we conclude that the IJ’s
credibility determination indeed was flawed and that the
overall decision is not supported by substantial evidence,
we grant the petition for review and reverse the decision
of the Board.


                              I
                     BACKGROUND
  Mr. Tandia left Mauritania in June 2001 and was admit-
ted to the United States on a sixth-month visa. He applied
for asylum within weeks of his arrival. In April 2002, he
was served with a notice to appear that charged him with
removability for overstaying his six-month visitor’s visa.
He conceded removability and requested, in addition to
asylum, withholding of removal and CAT relief. He
claimed past persecution and a fear of future persecution
on the basis of his race (black), ethnicity (Soninke tribe) and
political opinion, including his membership in an opposi-
tion party, the United Democratic Front, Union des Forces
Démocratiques (“UFD”), and his resistance to the imposition
of Arabic as the official language in Mauritanian schools.
  After a hearing on the merits of the application in May
2003, the IJ denied all forms of relief because he believed
that Mr. Tandia’s testimony was not credible. However,
Mr. Tandia successfully challenged the accuracy of the
translation at that hearing, and a second hearing was held
in June 2004. The IJ, sitting in Chicago, conducted the
hearing by teleconference; Mr. Tandia, his attorney and an
interpreter were in Kansas City, Missouri.
No. 06-2471                                                   3

  At the second hearing, Mr. Tandia testified primarily
about his political activity, which began when, at the age
of nineteen, he became a member of the UFD to oppose
“laws that were against the people.” A.R. at 229; see also id.
at 109, 227-29. The UFD is a major opposition party in
Mauritania and has been banned by the government.
According to Mr. Tandia, the government persecuted him
for his political activities on two occasions. First, in January
1994, Mr. Tandia and several other students organized a
demonstration to protest the cessation of French-language
instruction in public schools. Approximately 100 students
gathered outside the high school in Kaeda. Mr. Tandia and
the other leaders of the rally, about 10 to 15 people, were
arrested and taken to a detention facility outside the city,
where they were held for eight weeks. During that time,
they were interrogated “every day,” id. at 238, denied
sufficient food and water and subjected to extreme heat, id.
at 393. The guards regularly beat the students with sticks,
belts, branches and their fists. Mr. Tandia stated that he
suffered “injuries on my face, my back, my belly, my
fingers, my arms.” Id. at 238. Mr. Tandia and the other
students never were charged with any crime or allowed
to consult with lawyers. After eight weeks, the students
were forced to promise not to engage in any further public
opposition to the government, and they were released.
  The second incident Mr. Tandia described occurred
years later, after he had abstained from political activity
for a number of years following his detention and beating.
However, after leaving his public high school, where
classes were taught only in Arabic, he organized another
group to protest the high tuition and Arabic-language
instruction in the public schools. Mr. Tandia later enrolled
in a private school where he received instruction in French
4                                                No. 06-2471

instead of Arabic. In August 2000, Mr. Tandia and the
rest of the students in his class at the private school (about
15) were arrested. According to Mr. Tandia, the reason for
the arrests was that “we would not stay in the public
schools and be forced to learn in Arabic as opposed to
French.” Id. at 394. Although he was not beaten, Mr. Tandia
suffered “mental abuse” and was detained for about four
months. Id. He was not released until after the national
Baccalaureate exam had been administered. Without
passing that exam, Mr. Tandia could not continue with his
education and, consequently, would be limited in his
further intellectual and professional pursuits.
  Mr. Tandia testified that in December 2000, shortly after
he was released from detention, he paid a bribe and
obtained a passport and visa. He crossed the border to
Senegal, and from there he traveled to the United States.
  Mr. Tandia’s family members corroborated his testimony.
His uncle, Bocar Tandia, who received asylum in the
United States after leaving Mauritania in 1992, testified at
the hearing. He stated that, like Mr. Tandia, he was in-
volved in the UFD, “the main political opposition there
in Mauritania fighting against the corrupted regime.” Id. at
279. According to Bocar, from 1989 to the present, many
black Africans, such as members of the Soninke tribe,
experienced “problems” in Mauritania. Id. at 280. Bocar
testified that, if Mr. Tandia returned to Mauritania, he
would be denied basic rights as a citizen, including educa-
tion. Mr. Tandia also submitted an affidavit from a cousin,
Issaka Tandia, who corroborated his membership in the
UFD and opined that Mr. Tandia was “in danger of being
persecuted . . . arrested, imprisoned, and possibly even
killed” due to his politics and his race. Id. at 315. Issaka
and another cousin who submitted a letter on Mr. Tandia’s
behalf have been granted asylum in the United States.
No. 06-2471                                                  5

  The IJ denied Mr. Tandia’s requests for relief from
removal. The IJ believed that Mr. Tandia’s credibility was
“lacking on several factors.” Id. at 65. First, the IJ found,
Mr. Tandia provided inconsistent testimony about the
year he had transferred from public school to private
school and the year he had resumed political activity
after his detention in 1994. Second, the IJ found im-
plausible one of the reasons Mr. Tandia had given for
fearing removal to Mauritania, namely, that he could be
punished for leaving the country based on his opposition
to the government. The IJ concluded that this statement
was not credible because the government had given Mr.
Tandia “permission to leave the country” in the form of
a passport. Id. at 66. Finally, the IJ stated that Mr. Tandia’s
reasons for fearing a return to Mauritania were “vague
and unconvincing” and differed from his uncle’s testi-
mony on the subject. Id. Mr. Tandia testified that he
would be persecuted “because he is a member of the
opposition party, he is Soninke, he participated in demon-
strations, and he transferred to a private school”; Bocar, on
the other hand, testified that Mr. Tandia’s “rights as a
citizen would be infringed as the government would
force him to learn the Arabic language and culture.” Id.
  In addition to doubting Mr. Tandia’s credibility, the IJ
determined that he had failed to corroborate his testimony.
The IJ noted that the State Department’s Country Reports
for Mauritania painted a somewhat grim picture of life
there for those of Mr. Tandia’s race, tribe and political
affiliation, but concluded that Mr. Tandia nevertheless
lacked specific evidence to corroborate his political
activity or his arrests. The IJ denied all forms of relief,
and the BIA affirmed without opinion.
6                                               No. 06-2471

                             II
                      DISCUSSION
   Where, as here, the BIA summarily affirms the IJ’s
decision, we review the IJ’s decision as the final agency
determination. See Ayi v. Gonzales, 460 F.3d 876, 880 (7th
Cir. 2006). Our review is deferential; we will reverse the
IJ’s findings that Mr. Tandia was not credible, had not
suffered past persecution and did not establish a well-
founded fear of future persecution only if we determine
that they are not supported by substantial evidence. See
Diallo v. Ashcroft, 381 F.3d 687, 698 (7th Cir. 2004). Al-
though Mr. Tandia’s opening brief in this court mentions
his claims for withholding of removal and CAT relief, he
does not set forth any arguments in support of these
claims, so they are waived. See Balliu v. Gonzales, 467 F.3d
609, 614 (7th Cir. 2006).
  Mr. Tandia first submits that the IJ’s credibility determi-
nation is flawed because it rests on a few minor inconsis-
tencies that do not undermine his testimony that, on two
occasions, he was arrested and detained for a long
period of time and that he was beaten frequently during
the first detention. An IJ’s credibility determination
generally is entitled to deference, but it must be supported
by specific, cogent reasons that bear a legitimate nexus to
the finding, and it cannot rely on trivial details or easily
explained discrepancies. See Ayi, 460 F.3d at 880; Lhanzom
v. Gonzales, 430 F.3d 833, 843 (7th Cir. 2005).
  We agree with Mr. Tandia that the IJ’s reasons for
discrediting his testimony concern only insignificant
details in the account he gave of his persecution. The first
two inconsistencies relied upon by the IJ concern dates:
when Mr. Tandia transferred to private school and when
No. 06-2471                                                      7

he reengaged in public political activity after being de-
tained and beaten in 1994. Indeed, Mr. Tandia’s written
statement and oral testimony diverge on these points: In
his written account, Mr. Tandia stated that he transferred
to private school “in January of 1998,” A.R. at 394; at the
hearing, Mr. Tandia stated at least four times that he began
private school in 2000. Id. at 248, 264, 273, 275-76. When
confronted about the discrepancy, Mr. Tandia explained
that he had not enrolled immediately in private school
after leaving public school because he had to “repeat
some classes” before he could begin his senior year at the
private school. Id. at 275-76. Rather than evaluate this
explanation, the IJ ignored it, and concluded instead that
the discrepancy in the dates rendered Mr. Tandia an
incredible witness.1 Notably, the central points of Mr.


1
  We are reluctant to place much weight on the inconsistency
between Mr. Tandia’s written and oral statements on this
matter because we note that this is one of the many areas of
testimony that is difficult to understand from the transcript.
After the interpreter initially did not understand Mr. Tandia’s
answer to the question “Were you doing these review classes
during 1998 and 1999?”, A.R. at 275, Mr. Tandia repeated his
answer, which appears in the transcript as: “If I hadn’t done
these classes, they would not have given me the (indiscernible)
or the paper that (indiscernible) you have to have to have the
right level, then I could get up to the senior classes of the
private school.” Id. at 276. This response is typical of the
testimony on the timing of Mr. Tandia’s education and political
activities, and we find it striking that the IJ attached so much
weight to testimony that is barely coherent. This is just one
example of the lack of clarity we observed in the transcript of the
second hearing. For example, the interpreter admitted several
times that he could not understand Mr. Tandia’s responses, id.
                                                     (continued...)
8                                                      No. 06-2471

Tandia’s testimony were consistent: that the government
enacted Arabic-only instruction in the public schools and
that Mr. Tandia changed schools so that he could con-
tinue his lessons in French. See San Kai Kwok v. Gonzales,
455 F.3d 766, 769 (7th Cir. 2006) (holding that the IJ errone-
ously discredited an alien who “confused the dates but
consistently identified” details of the underlying events);
Hanaj v. Gonzales, 446 F.3d 694, 700 (7th Cir. 2006) (holding
that the IJ erroneously discredited the petitioner based on
details when the alien’s description of “the acts forming
the basis of his persecution claim” was consistent). Indeed,
the transcripts Mr. Tandia placed in the record support
his testimony that he transferred to private school, and
the State Department Report confirms that bilingual
education ended around this time.
   The date on which Mr. Tandia resumed political activi-
ties is also insignificant because he consistently testified
that his arrest for that activity occurred in August 2000,
that he was arrested with a number of his classmates and
that he was detained for four months. See San Kai Kwok,
455 F.3d at 769; Hanaj, 446 F.3d at 700. Moreover, the
statement in his affidavit that he started to organize
opposition to the government’s education policies in 1998
is not inconsistent with his hearing testimony that he was
arrested and detained for such activity in 2000.



1
   (...continued)
at 230, 232, 243, 271, 275, and Mr. Tandia’s translated testimony
is peppered with the notation “indiscernible,” see, e.g., id. at 107-
09, 228-31, 244-45. At times, Mr. Tandia himself attempted
to correct what he believed was incorrect translation. Id. at
230, 257.
No. 06-2471                                                9

   The IJ’s next reason for discrediting Mr. Tandia also is
not supported by the record. The IJ found it implausible
that the government might, as Mr. Tandia testified, perse-
cute him because, among other reasons, he left the
country; the IJ justified this opinion on the ground that the
government would not have given Mr. Tandia a passport
if that were the case. As Mr. Tandia points out, however,
he had testified that he obtained his passport through
bribery; therefore, the issuance of a passport did not
indicate official approval of his plans. The IJ’s inference
that the Mauritanian government approved of Mr. Tandia’s
departure is not based on evidence in the record, but is
based on speculation and conjecture. We cannot uphold
such a finding. See Kllokoqi v. Gonzales, 439 F.3d 336, 341
(7th Cir. 2005).
  The IJ’s final reason for discrediting Mr. Tandia rests on
testimony that the IJ summarily described as “vague and
unconvincing.” The IJ seems to suggest that Mr. Tandia
and his uncle gave different reasons for why Mr. Tandia
should fear future persecution, but no inconsistency is
evident between Mr. Tandia’s testimony and that of his
uncle. Mr. Tandia listed a number of reasons he expected
mistreatment—his political party, his race, his tribe. His
uncle added some detail about the rights of citizenship
Mr. Tandia would be denied as a result of Mr. Tandia’s
membership in those persecuted classes. This illusory
inconsistency is insufficient to discredit Mr. Tandia’s
testimony wholesale because, like the other reasons for the
adverse credibility determination, it is unrelated to Mr.
Tandia’s central claim that he was twice arrested without
cause and detained. See Hanaj, 446 F.3d at 700. The IJ never
addressed whether the events Mr. Tandia described could
amount to past persecution; instead, he focused on insignif-
10                                                  No. 06-2471

icant details. In sum, the IJ’s credibility determination
suffers from “factual error, bootless speculation, and errors
of logic.” See Pramatarov v. Gonzales, 454 F.3d 764, 765 (7th
Cir. 2006) (collecting cases).
  The IJ also determined that, because Mr. Tandia was not
a credible witness, his testimony alone did not suffice to
meet the burden of proof in establishing eligibility for
asylum. The IJ, therefore, looked to the corroborating
evidence Mr. Tandia provided in support of his claims,
and, finding it lacking, concluded that his request for
asylum must be denied. Mr. Tandia challenges this latter
finding; specifically, he contends that his claims are
corroborated by evidence such as his UFD membership
card, his school transcripts, his uncle’s testimony and
the country reports that support his description of con-
ditions in Mauritania. Mr. Tandia further suggests that
corroboration was unnecessary because the IJ never
discredited his testimony regarding his arrests, detentions
and beating.2
  We note that, if, on remand, the IJ concludes that Mr.
Tandia is a credible witness, his testimony, standing alone
and without the aid of corroborating evidence, may
establish his eligibility for asylum. See 8 C.F.R. 208.13(a);
Dawoud v. Gonzales, 424 F.3d 608, 612 (7th Cir. 2005). Our
conclusion that the asserted bases for the finding of
incredibility cannot stand, however, necessarily does not
render Mr. Tandia a “credible” witness. Rather, the IJ must


2
   We note, however, that although it is true that the IJ never
mentioned Mr. Tandia’s testimony about the events that formed
the basis of his claims, the IJ discredited Mr. Tandia’s testimony
as a whole, not just the specific areas of testimony that the
IJ found inconsistent.
No. 06-2471                                                       11

reexamine his conclusion regarding credibility before
turning afresh to the issue of corroboration.
  As we have stated, before an IJ may deny a claim for lack
of corroboration, the IJ must (1) make an explicit cred-
ibility finding; (2) explain why it is reasonable to expect
additional corroboration; and (3) explain why the alien’s
explanation for not producing that corroboration is inade-
quate. Ikama-Obambi v. Gonzales, 470 F.3d 720, 725 (7th Cir.
2006); Diallo v. Gonzales, 439 F.3d 764, 765-66 (7th Cir. 2006);
Hussain v. Gonzales, 424 F.3d 622, 629 (7th Cir. 2005). Had
the IJ’s ruling rested on a conclusion that additional
corroborating evidence was available, but had not been
provided, we would be constrained in our review by
§ 101(e) of the REAL ID Act; that section requires us to
accept “a determination made by a trier of fact with respect
to the availability of corroborating evidence” unless a
reasonable trier of fact would be “compelled to conclude
that such corroborating evidence is unavailable.”3 Emer-


3
   We note, for clarity, that the REAL ID Act made two changes
to existing law on the issues of credibility and corroboration. See
Emergency Supplemental Appropriations Act for Defense, the
Global War on Terror, and Tsunami Relief, Division B—REAL
ID Act of 2005, Pub. L. No. 109-13, § 101, 119 Stat. 231, 302-05
(codified at 8 U.S.C. §§ 1158(b)(1)(B)(ii), 1231(b)(3)(C),
1252(b)(4)). First, it constrains our review of an IJ’s determina-
tion regarding the availability of corroborating evidence, as
discussed above. REAL ID § 101(e) (amending 8 U.S.C.
§ 1252(b)(4)). This provision applies to all cases, regardless of the
date of filing. Id. § 101(h)(3).
  A closely related provision of REAL ID found in § 101(a)(3)
amends the standards contained in 8 U.S.C. § 1158(b)(1) for
determining whether an asylum applicant has satisfied his
                                               (continued...)
12                                                   No. 06-2471

gency Supplemental Appropriations Act for Defense, the
Global War on Terror, and Tsunami Relief, Division
B—REAL ID Act of 2005, Pub. L. No. 109-13, § 101(e), 119
Stat. 231, 305 (codified at 8 U.S.C. § 1252(b)(4)); see also
Ikama-Obambi, 470 F.3d at 724-25. Our review of the IJ’s
decision in this case, however, reveals that the IJ made no
explicit finding regarding the availability of additional
corroborating evidence; his determination was only that
Mr. Tandia, who the IJ had determined had not testified
credibly, had failed to satisfy his burden of proof because
he had failed to provide sufficient corroborating evidence.
   As this court’s recent decisions make clear, however, the
IJ must address the reasons offered by an alien for failing
to provide the specific pieces of documentation that the
IJ deems necessary to sustain the alien’s burden of proof.
Id. at 725; Hussain, 424 F.3d at 629; Diallo, 439 F.3d at 765-
66; see also Diallo v. INS, 232 F.3d 279, 290 (2d Cir. 2000)
(“[I]n the absence of . . . an assessment of the petitioner’s
reasons for his failure to produce further corroboration . . .
[the IJ’s] ultimate ruling cannot stand.”) (quoted in
Gontcharova v. Ashcroft, 384 F.3d 873, 877 (7th Cir. 2004)).
Here, the IJ’s decision on the lack of corroboration never
addressed the explanations that Mr. Tandia offered for



3
   (...continued)
burden of proof in applications filed on or after the date of
enactment of the Act (May 11, 2005), see § 101(h)(2); it notes that
an IJ may require an otherwise credible applicant to provide
corroborating evidence in support of his claim, unless it
cannot reasonably be obtained. Because Mr. Tandia’s applica-
tion was filed before May 11, 2005, it did not apply to Mr.
Tandia’s proceedings before the IJ. See Ikama-Obambi v. Gonzales,
470 F.3d 720, 725 & n.2 (7th Cir. 2006).
No. 06-2471                                               13

the absence of the documentation the IJ wanted. For
example, the IJ faulted Mr. Tandia for failing to corroborate
his testimony “that he was the leader of the 1994 demon-
stration, that he was arrested and imprisoned in 1994 and
2000, or that he sustained bodily injury from government
officers.” A.R. at 67. Mr. Tandia had explained, however,
that he could not document his arrests because he was
never charged with any crime and because he could not
approach anyone in government to verify his story. This
explanation is bolstered by record evidence that baseless
arrests and prolonged imprisonments of political prisoners,
including students, occur in Mauritania. The IJ never
addressed Mr. Tandia’s explanation for the lack of other
documentation. The IJ also failed to address Mr. Tandia’s
explanation that he never sought medical treatment for
the injuries he suffered during the first arrest because he
was afraid of seeking treatment at a government hospital,
and so he took advantage of “[t]raditional medicine that
you practice inside the family.” Id. at 241.
  In addition to failing to acknowledge Mr. Tandia’s
explanation for the absence of certain evidence, the IJ
gave short shrift to the supporting documentation Mr.
Tandia did provide. For example, Mr. Tandia provided a
copy of his UFD membership card, and the State Depart-
ment Reports on Human Rights Practices confirm his
testimony that the UFD was among the few opposition
parties banned by the government. Also, the oral testi-
mony of Bocar Tandia and the affidavit from Issake
Tandia corroborate Mr. Tandia’s involvement in the
UFD. Furthermore, the documents in the record prepared
by the State Department and various human rights organi-
zations lend credence to Mr. Tandia’s claims to the ex-
tent that they document arbitrary arrests, prolonged
14                                              No. 06-2471

detentions of political prisoners, and the “ ’Arabization’ in
the schools and in the workplace” at the expense of other
citizens. A.R. at 311; see also id. at 300-11, 483.


                        Conclusion
  Because the IJ discredited Mr. Tandia based on trivial
inconsistencies and failed to support the conclusion that
Mr. Tandia’s testimony was not corroborated by evidence
in the record, we grant the petition for review and reverse
the order of the Board of Immigration Appeals.

                           PETITION FOR REVIEW GRANTED;
                                REVERSED AND REMANDED

A true Copy:
       Teste:

                          _____________________________
                          Clerk of the United States Court of
                            Appeals for the Seventh Circuit




                   USCA-02-C-0072—5-23-07